LAW OFFICE OF DARRYN G. SOLOTOFF 25 Melville Park Road

Suite 108
ATTORNEYS AT LAW Melville, New York 11747

T 516-695-0052

 

USDC SDNY
DOCUMENT
March 9, 2020 ELECTRONICALLY FILED

 

 

VIA ECF Application GRANTED. Counsel for both parties are

Hon. Judge Lewis J. Jaman directed to call chambers together at 3:00 p.m. If
United States District Court Plaintiff is unable to contact Defendant, Plaintiff should

Southern District of New York _e prepared to describe efforts made towards that end.
500 Pearl Street

New York, New York 10007 Date: 3/9/2020

Re:  Calcano v. Schott NYC Corp. : —
Case No.: 1:19-cv-11382-LJL a hee,

United Stes District Judge

Dear Judge Liman:

This firm is counsel to Plaintiff Evelina Calcano (“Plaintiff”) in the above-
referenced matter. We write to respectfully request the Court to move the Initial Pre-Trial
Conference, originally scheduled on March 10, 2020 at 3 p.m., to this same date and time,
to be held telephonically (Dk #7).

In light of the recent public health emergency, Plaintiff's counsel respectfully
requests to appear before Your Honor by telephone conference, or in the alternative,
adjourn the initial conference. To date, we have not received responsive pleadings from
defendant and no notice of appearance has been submitted. This matter was commenced

on December 12, 2019. Proof of service was filed with the Court on February 14, 2020.
This is Plaintiff's first request.

We sincerely thank you for your kind consideration of this request.
Respectfully submitted,
/s/ Darryn G. Solotoff, Esq

Darryn G. Solotoff, Esq

DS/emm
